­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For fiscal year ended: December 31, 2010 Commission File Number: 000-51180 Global Green Matrix Corp. (formerly Poly-Pacific International Inc.) (Exact Name of the Registrant as Specified in its Charter) Alberta, Canada (Jurisdiction of Incorporation or Organization) 943 Canso Drive Gabriola, BC, V0R 1X2 (Address of Principal Executive Offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Commonshares, no par value (Title of Class) Preferredshares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE The number of outstanding shares of each of the issuer's classes of capital or common shares as of the close of the period covered by the annual report: 21,243,055 Common Shares and 0 (zero) Preferred Shares Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:o No:x Indicate by check mark which financial statement item the registrant has elected to follow: Item 17:x Item 18:o Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable TABLE OF CONTENTS EXPLANATORY NOTE REGARDING FORM 20-F 5 GENERAL 5 FORWARD LOOKING STATEMENTS 5 PART I 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 6 A. Directors and Senior Management 6 Table 1.1Company Directors and Officers 6 B. Advisers 6 C. Auditors 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE 6 ITEM 3. KEY INFORMATION 7 A. Selected Financial Data 7 Table 3.1Summary of Financial Statements in United States GAAP 7 Table 3.2Effects of Currency Translation and Conversion 8 B. Capitalization and Indebtedness 8 C. Reasons for the Offer and Use of Proceeds 8 D. Risk Factors 8 ITEM 4. INFORMATION ON THE COMPANY 10 A. History and Development of the Company 10 B. Business Overview 11 2 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 12 Company's Critical Accounting Policies A. Operating Results 18 Table 5.1Summary of Operations 18 B. Liquidity and Capital Resources 19 D. Trend Information 21 E. Off Balance Sheet Arrangements 21 F. Tabular Disclosure of Contractual Obligations 21 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 21 A. Directors and Senior Management 21 B. Compensation 23 C. Board Practices 27 D. Employees 27 E. Share Ownership 27 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 28 A. Major Shareholders 28 B. Related Party Transactions 28 C. Interests of Experts and Counsel 28 ITEM 8. FINANCIAL INFORMATION 29 A. Consolidated Financial Statements and Other Financial Information 30 Consolidated Financial Statements for December 31, 2010, 2009 and 2008 30 B. Significant Changes 30 ITEM 9. THE OFFER AND LISTING 52 Table 9.1History on TSX Venture Exchange (in Canadian Dollars) 52 ITEM 10. ADDITIONAL INFORMATION 53 A. Share Capital 53 Common Shares 53 Preferred Shares 54 Stock options 54 B. Memorandum and Articles of Association 56 C. Disclosure controls and Procedures update 56 D. Material Contracts 57 E. Exchange Controls 57 F. Taxation 59 G. Dividend and Paying Agents 62 H. Statement by Experts 62 I. Documents on Display 62 J. Subsidiary Information 63 3 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 63 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 63 PART II 63 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 63 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 63 ITEM 15. CONTROL AND PROCEDURES 63 ITEM 16. RESERVED 63 A. Audit Committee Financial Expert 63 B. Code Of Ethics 63 C. Principal Accountant Fees And Services 64 D. Exemption From Listing Standards For Audit Committees 64 E. Purchases Of Equity Securities By The Issuer And Affiliated Persons 64 PART III 64 ITEM 17. FINANCIAL STATEMENTS 64 ITEM 18. FINANCIAL STATEMENTS 64 ITEM 19. EXHIBITS 65 SIGNATURE 66 4 EXPLANATORY NOTE REGARDING FORM 20-F This Form 20-F is filed for the years ended December 31, 2010, 2009, and 2008. GENERAL Unless the context otherwise requires, the "Registrant" means Global Green Matrix Corp. (formerly known as Poly-Pacific International Inc.), and the "Company" means the Registrant. The Registrant uses the Canadian dollar as its reporting currency. Unless otherwise indicated, all references in this document to "dollars" or "$" are expressed in Canadian dollars. Also, see Item 3 "Key Information" Table 3.2 for more detailed currency and conversion information. FORWARD LOOKING STATEMENTS Some of the statements contained in this Report that are not historical facts, including, statements made in the sections entitled Item 3-"Key Information," Item 4-"Information on the Company," “New Opportunities/Direction for the Company,” and Item 5-"Operating and Financial Review and Prospects," are statements of future expectations and other forward-looking statements that are based on management's current views and assumptions and involve known and unknown risks and uncertainties that could cause actual results, performance or events to differ materially from those expressed or implied in the statements. Actual results, performance or events may differ materially from those in the statements due to, without limitation, (i) general economic conditions, (ii) performance of financial markets, (iii) interest rate levels, (iv) currency exchange rates, (v) changes in laws and regulations, (vi) changes in the policies of central banks and/or foreign governments, and (vii) competitive factors, in each case on a global, regional and/or national basis. See Item 5-"Operating and Financial Review and Prospects." The forward looking statements contained herein are based on the Company's assumptions regarding world economic and market conditions the price and supply of raw materials. Among the factors that have a direct bearing on the Company's future results of operations and financial conditions are the successful development of the Company's projects and a change in government regulations, leverage and debt service, competition, cost of certain raw materials, currency fluctuations and restrictions, technological changes, and other factors discussed herein. The Company's actual results of operations may vary significantly from the performance projected in the forward looking statements. 5 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS A. Directors and Senior Management Table 1.1—Company Directors and Officers Name Position Business Address Randy Hayward President, Chief Executive Officer and Director 943 Canso Drive Gabriola, British Columbia,V0R 1X2 Greg Pendura Chief Financial Officer and Director Edmonton, AB, CAN Richard Oravec Director Greenwich, CT, USA Bijay Singh Director Vancouver, BC, CAN B. Advisers The Company banks with the Bank of Nova Scotia (Scotia Bank) at 11508 Jasper Avenue, Edmonton, Alberta T5K 0M8. The telephone number for the Scotia Bank is 780-448-7930.The Company’s Canadian corporate legal advisor is Roy Hudson who is a partner in Davis LLP. The address for Davis LLP is 1500 Livingston Place, 1000-250 2nd St. SW. Calgary, Alberta, Canada, and T2P. The telephone number for Roy Hudson is 403-698-8708. C. Auditors The Company’s auditor is K.R. Margetson Ltd. located at 5588 Inlet Avenue, Sechelt, British Columbia, Canada V0N 3A1.The audit contact partner is Keith Margetson, C.A. and C.P.A. ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE Not applicable. 6 ITEM 3. KEY INFORMATION A. Selected Financial Data The selected financial data set forth below have been derived from our audited financial statements. Our financial statements for fiscal years ended December 31, 2010, 2009 and 2008 have been audited by K.R. Margetson Ltd.Financial statements for fiscal years ending December 31, prior to 2007 have been audited by Collins Barrow Edmonton LLP, Chartered Accountants. The selected financial data should be read in conjunction with and are qualified by reference to the Financial Statements and notes thereto for the years ended December 31, 2010 and 2009 included elsewhere in the Exhibits to this Report. Our financial statements have been prepared in accordance with the standards of the Public Company Accounting Oversight Board (PCAOB) pursuant to generally accepted accounting principles (GAAP) in the United States. All amounts are shown in Canadian dollars, unless otherwise specified. Table 3.1—Summary of Financial Statements in United States GAAP Summary of annual financial statements for the prior five years are presented in this table. All amounts are shown in Canadian dollars and prepared in accordance with U.S. GAAP.The summaries for 2010, 2009, 2008, 2007 and 2006 are taken from the audited financial statements included elsewhere in this report. Global Green Matrix Corp. Yearended 31/12/2010 Yearended 31/12/2009 Yearended 31/12/2008 Yearended 31/12/2007 Yearended 31/12/2006 Total Consolidated Revenues Total Operating Expenses Income tax expense (recovery) Net Loss Discount on Redemption of Preferred Shares Net Income (Loss) available to Common Shareholders Net Income (Loss) per share Diluted Earnings (Loss) per share Total Assets Long term obligations Additional Paid in Capital Accumulated Comprehensive Income Common Shares Capital Preferred Shares Capital Accumulated Deficit Total Shareholders Equity Common Shares outstanding Weighted Average – Diluted Shares 7 Table 3.2Effects of Currency Translation and Conversion The following tables set forth: (i) the rates of exchange for the Canadian dollar, expressed in U.S. dollars, in effect at each of the periods indicated; (ii) the average exchange rates in effect on the last day of each period; (iii) the high and low exchange rate during such periods, in each case based on the noon buying rate in New York City for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York; (iv) annual prices based for the period January 1 to December 31 yearly; and (v) monthly prices based for the first to last reported day each month for the most recent six months, and quoted in U.S. dollars. Annual Periods Rate at end of period Average rate during period High Rate Low Rate Monthly Periods May/11 Apr/11 Mar/11 Feb/11 Jan/11 Dec/10 Rate at end of period Average rate during period High Rate Low Rate On June 30, 2011, the noon buying rate in New York City for cable transfer in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York as $1.0430 USD $1.00 CDN. B. Capitalization and Indebtedness Capitalization of Global Green Matrix Corp. in Canadian Dollars Description Authorized Balance atDecember 31, 2010 Debentures N/A Common Shares Unlimited (21,243,055issued and outstanding as of December 31, 2010) C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors The following is a brief discussion of those distinctive or special characteristics of the Company's operations and industry which may have a material impact on the Company's business development, or constitute risk factors in respect of the Company's financial performance. We are authorized to issue preferred shares which, if issued, may reduce the price of the common shares. Although no preferred shares are currently issued and outstanding, our directors are authorized by our Articles of Incorporation, as amended, to issue preferred shares in series without the consent of our shareholders. Our preferred shares, if and when issued, may rank senior to common shares with respect to payment of dividends and amounts received by shareholders upon liquidation, dissolution or winding up. The issuance of preferred shares in series and the preferences given the preferred shares must be made by a Resolution of Directors, but do not need the approval of our shareholders. The existence of rights, which are senior to common shares, may reduce the price of our common shares. 8 Because we do not have a compensation committee, shareholders will have to rely on the entire board of directors, one member of which is not independent, to perform this function. We do not have a compensation committee comprised of independent directors.Indeed, we do not have a compensation committee.This function is performed by the board of directors as a whole in respect of compensation of officers of the corporation.Mr. Randy Hayward, President as a member of the board of directors is not an independent directors.The Board of Directors does not have a formally appointed compensation committee, but performs this function as a whole in respect of compensation of officers of the corporation, with any officer who is also a director being excluded from the deliberations of the other directors in respect of that officer’s compensation.Thus, there is a potential conflict in that board members who are not independent may participate in discussions concerning management compensation other than their compensation and other issues that may affect management decisions. Penny Stocks. Because our common shares are a penny stock, trading in the common shares involves increased risks­­ concerning price fluctuation, additional disclosure requirements and a lack of a liquid market. Our shares will be "penny stocks" as that term is generally defined in the Securities Exchange Act of 1934 to mean equity securities with a price of less than $5.00.Our shares thus will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling a penny stock to anyone other than an established customer or accredited investor must make a special suitability determination regarding the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market.These additional sales practice and disclosure requirements could impede the sale of our securities.This lower trading volume can cause price fluctuations.In addition, the liquidity for our securities will be decreased, with a corresponding decrease in the price of our securities.Accordingly, our shareholders will, in all likelihood, find it difficult more to sell their securities. Because a portion of convertible debentures issued in 2003 remains outstanding as at the date of thisreport, there is a potential for some dilution in share values. The holders of the $136,000 in convertible debentures outstanding as at the date of thisreport might decide to act on the conversion if the common shares value rises above the conversion price.If this event was to occur it would have the effect of diluting the earnings per share by about 0.2% which could decrease the value of the Company’s common shares.This amount is comprised of $102,000 in principal and $34,000 in accrued interest. 9 ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company The Company had changed its name to Global Green Matrix Corp. (referred to as “Global Green”) from Poly-Pacific International Inc. on February 25, 2010.Global Green is an innovator in eco-friendly solutions to Industrial Waste by-products.The Company is actively pursuing the reclamation of industrial polymers throughout the world. The significance and importance of recycling and reclaiming industrial waste has become an important global issue. The Company is focused on benefiting our planet by exploring and pursuing new environmentally sound methods and technologies in recycling, while creating significant value for our shareholders as the leading company in the reclamation sector. In the past, the Company’s wholly owned subsidiary, Poly-Pacific Technologies Ltd. (“PPT”) was a key player in the Green Industry and a leading manufacturer of plastic media blast and plastic lumber.PPT produced plastic media blast from scrap plastic designed for the rapid removal of paints and coatings from sensitive surfaces that could be used on aircrafts, automobiles, composites, and electronic components.Plastic media blast was a proven, environmentally friendly alternative to harsh chemical stripping agents and other hard abrasive materials.In addition, the Company had another owned subsidiary, Everwood Agricultural Products International Inc. (“Everwood”), which recycled the spent media and disposed plastic containers into plastic lumber for the agricultural industry. At December 31, 2006, as a result of continued losses and Everwood’s inability to obtain an adequate supply of raw materials to make posts and attain cost-efficient production, the Company decided to permanently cease its operations in St. Thomas, Ontario, in order to manage costs and to focus its efforts in the plastic media market and to develop the McAdoo Nylon Reclamation Project in Kingston, Ontario. On November 1, 2007, due to the continuing losses as a result of decreasing market share and lack of demand for plastic media, the Company announced the closure of its wholly owned subsidiary, Poly-Pacific Technologies Inc. and its operations in Ontario, California. On July 8, 2008, the Company completed a feasibility study on the McAdoo landfill site in Kingston, Ontario.The McAdoo landfill site proved not to be economically.Then on November 10, 2008, the Company had signed a License Agreement with Energy Quest Inc. Under the terms of this agreement, the Company will have the exclusive rights to commercialize and/or or manufacture, market and distribute Energy Quest's Gasification Technologies in the People's Republic of China, which includes Mainland China, Hong Kong and Macau. On February 25, 2010, the Company changed its name to Global Green Matrix Corp. from Poly-Pacific International Inc. and consolidated its common shares on the basis of one (1) new post consolidation share for every fifteen (15) pre consolidation common shares.The significance and importance of recycling and reclaiming industrial waste has become an important global issue. Global Green is focused on benefiting our planet by exploring and pursuing new environmentally sound methods and technologies in recycling. Stock listing Information: As discussed above, Global Green Matrix Corp. is a junior industrial company that was first listed in Canada in 1995 and trades as a Tier 1 company on the TSX Canadian Venture Exchange (TSX-V:GGX). The Company was also listed on the USA on December 30, 2005, on the NASDAQ Over The Counter Bulletin Board (OTCBB: GGXCF.OB), on the Frankfurt Stock Exchange in January 2007 (POZG.F), and the Berlin Stock Exchange (AOLGDN) also in January 2007. The address of our principal executive offices is 943 Canso Drive, Gabriola, British Columbia, V0R 1X2:(604) 324-2110.The name and address of our registered agent in Canada is:Davis LLP, Livingston Place, 1000-250 2nd St. SW, Calgary, Alberta, T2P 0C1. 10 B. Business Overview Since inception, the Company has worked to refine its MultiCut ™ plastic blasting media by developing the technology to provide consistent, high quality products for military, commercial and industrial customers. As worldwide demand for plastic blast media declined coupled with rising costs and declining demand for plastic media, management at Global Green has concluded that being a manufacturer of plastic blast media is no longer economically viable. Recognizing this, they have made the decision to redirect the company from being a buyer of plastics to being a provider of the commodity. Global Green has a long history in recycled plastics, purchasing the majority of its scrap plastic from China. As such, it has identified the worldwide shortage in certain types of plastics, specifically petroleum based polymers. As a result of this decision, the company is had focused its efforts in the reclamation of polymers, specifically nylon, that have strategically been buried in landfill sites around the world. Utilizing its expertise in the recycling of plastics, Global Green has sought out several landfill sites in North America that contain vast quantities commercial grade of nylon. These nylon deposits were as a result of over-production by the various manufactures during the 1950’s, 60’s and 70’s. Nylon, being a synthetic fibre, takes hundreds of years to decompose. Nylon which was deposited underground thirty to forty years ago will still retain most of its virgin commercial value. As a commodity, nylon is one of the most popular polymers in use today. When first invented in the 1940’s, nylon was mainly used for parachutes, toothbrushes and stockings. Nylon was also a principle component in the manufacturing of automotive tires up until the 1960’s. Today, nylons largest market, motor vehicles, accounted for 45% of total demand. Other major markets include electrical and electronics, consumer and institutional goods, packaging and industrial products. Advances in the motor vehicle market will fuel gains, as nylon will continue to penetrate new applications in engine and mechanical areas. Electrical and electronic markets will be bolstered by gains in wire, cable and electronic component uses. Worldwide nylon demand is estimated to increase by 40% by 2015. With growing landfill sites becoming a worldwide problem, landfill reclamation projects provided Global Green with a unique opportunity to assist in cleaning our environment, while earning revenue for the Company and enhancing shareholder value. The Company will continue to pursue its business model to include the reclamation of landfill sites and industrial polymer fibre throughout North America.The first property to be assessed was the McAdoo Landfill Site in the City of Kingston, Ontario.The feasibility study for McAdoo which was completed in 2008 proved to be economically unviable, however, the company was able to gain experience and knowledge that it will be able to leverage in other properties it continues to assess. Currently, the Company is investigating various environmental and other business opportunities to enhance shareholder value. Property, Plants and Equipment Not applicable 11 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS Nature of Business Poly-Pacific International Inc. was incorporated under the Alberta Business Corporations Act on October 25, 1995.On February 25, 2010, the Company changed its name to Global Green Matrix Corp. (“Global Green”) or the “Company”. Global Green is focused on exploring and pursuing new environmentally sound methods and technologies in recycling, and in particular, the reclamation sector. Going Concern These financial statements have been prepared in accordance with U.S. generally accepted accounting principles on a going concern basis, which presumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company incurred a net loss for the year ended December 31, 2010 of $622,344 with a total accumulated deficit of $10,731,842.There is substantial doubt about the Company’s ability to continue as a going concern.The Company’s continuation as a “going concern” is dependent upon its ability to achieve profitable operations, upon the continued financial support of its shareholders and upon its ability to obtain additional financing or equity.Management is implementing a plan to obtain additional equity financing in amounts sufficient to sustain operations.The outcome of this matter cannot be determined at this time. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. Significant Accounting Policies Basis of Presentation These financial statements have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP).All amounts herein are expressed in Canadian dollars unless otherwise noted.These financial statements conform in all material respects with Canadian generally accepted accounting principles (“Canadian GAAP”), except as discussed in Note 12. Cash and cash equivalents The Company considers all highly liquid investments and short term debt instruments with original maturities of three months or less to be cash equivalents.As at December 31, 2010 and 2009, there were no cash equivalents.All amounts were deposited in accounts that were federally insured. 12 Measurement uncertainty The preparation of financial statements is in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Revenue is recorded when significant risks and rewards of ownership have been transferred to the customer.Revenues are recognized only when title to the products transfers, the amount is fixed and determinable, evidence of an agreement exists, there is reasonable assurance of collection of the sales proceeds, the Company has no future obligations and the customer bears the risk of loss. Equipment Equipment is recorded at cost and amortized over its estimated useful life.Amortization is calculated at the following annual rates: Computer equipment -30% declining balance Office equipment -20% declining balance Fair Value Measurements Effective January 1, 2008, the Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Code (“ASC”) topic 820 “Fair Value Measurements and Disclosures” (formerlyFAS 157), for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis.ASC 820 establishes a single definition of fair value and a framework for measuring fair value, sets out a fair value hierarchy to be used to classify the source of information used in fair value measurement and expands disclosures about fair value measurements required under other accounting pronouncements. It does not change existing guidance as to whether or not an instrument is carried at fair value. The Company defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities, which are required to be recorded at fair value, the Company considers the principal or most advantageous market in which the Company would transact and the market-based risk measurements or assumptions that market participants would use in pricing the asset or liability, such as inherent risk, transfer restrictions and credit risk.The Company has adopted ASC 825, “Financial Instruments”, which allows companies to choose to measure eligible financial instruments and certain other items at fair value that are not required to be measured at fair value.The Company has not elected the fair value option for any eligible financial instruments. 13 Financial Instruments Fair Value: The fair value of cash and cash equivalents, loan receivable and accounts payable and accrued liabilities were estimated to approximate their carrying values due to the immediate short-term maturity of these financial instruments.The convertible debentures are being carried at amortized value on the balance sheet but were recognized at fair value at the date of issuance. Risks: Financial instruments that potentially subject the Company to credit risk consist principally of cash. Management does not believe the Company is exposed to significant credit risk. The Company’s convertible debentures payable are subject to interest rate price risk.Management believes the degree of risk to be insignificant. The Company is subject to currency risks, which management believes are insignificant. The accompanying financial statements do not include any adjustments that might result from the eventual outcome of the risks and uncertainties described above. Impairment of Long-Lived Assets The Company reviews, at least annually, the carrying values of long-lived assets for existence of facts or changes in circumstances that might indicate a condition of impairment.If estimates of undiscounted cash flows expected to result from the use of an asset and its eventual disposition are less than the carrying amount then the carrying amount of the asset is written down to its fair value. Translation of Foreign Currency The functional currency of the Company is the Canadian dollar.Foreign currency balances are translated into Canadian dollars as follows: Monetary assets and liabilities of are translated into Canadian dollars at the rate of exchange in effect at the balance sheet date.Revenue and expense items are translated at average rates of exchange in effect at the respective transaction months.The resulting exchange gains or losses are included in earnings.Non-monetary assets and liabilities, arising from transactions denominated in foreign currencies, are translated at rates of exchange in effect at the date of the transaction. Comprehensive Income In accordance with ASC topic 220 “Comprehensive Income” (formerlyFAS130), comprehensive income (loss) consists of net income and other gains and losses affecting stockholder's equity that are excluded from net income, such as unrealized gains and losses on investments available for sale, foreign currency translation gains and losses and minimum pension liability.Other comprehensive income all represented foreign currency translation adjustments. 14 Deferred Taxes The Company accounts for and measures deferred tax assets and liabilities in accordance with the asset and liability method.Under this method, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be reversed or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment of the change.When the future realization of income tax assets does not meet the test of being more likely than not to occur, a valuation allowance in the amount of the potential future benefit is taken and no net asset is recognized. Stock-Based Compensation Plan Effective January 1, 2006, the Company adopted ASC topic 718 “Stock Compensation” (formerly FAS 123(R) This accounting standard requires the Company to recognize in the income statement the grant date fair value of share-based compensation awards granted to employees over the requisite service period.Compensation expense recognized reflects estimates of award forfeitures and any change in estimates thereof are reflected in the period of change.The risk-free interest rate assumption is based upon observed interest rates appropriate for the expected term of the Company’s employee stock options.The Company used its historical volatility as a basis to estimate the expected volatility assumption used in the Black-Schools model consistent with ASC 718. The Company has not paid any dividends on common stock since its inception and does not anticipate paying dividends on its common stock in the foreseeable future.The expected life of employee stock options is based on historic forfeiture rates.Transactions in which goods and services are received from non employees in exchange for the issuance of shares are accounted for on the basis of the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measured. Net Income (loss) Per Common Share Net income (loss) per common share is calculated using the weighted average number of common shares outstanding during the period.Diluted net income (loss) per common share is calculated using the treasury stock method which uses the weighted average number of common shares outstanding during the period and also includes the dilutive effect of potentially assumable common shares.Dilutive net income (loss) per share on the potential exercise of the equity-based financial instruments is not presented where the effect is anti-dilutive. General and Administrative General and administrative costs consist primarily of office expenses, management salaries, administrative salaries, consulting fees and other expenses. 15 Derivative Instruments The Company follows ASC topic 815, “Derivatives and Hedges”. This standard established accounting and reporting requirements for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.In general, this standard requires that an entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those instruments at fair value. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (I) the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change.The Company has not entered into derivative contracts to hedge existing risks or for speculative purposes. This standard also recognizes instances where derivatives, including embedded derivates, may be recognized as equity.The Company follows sub-topic 815-40, “Contract in entity’s own entity” whichsets forth conditions which must be met where contracts requiring settlement in shares are recorded as equity instruments.The Company issues share units, which include both a share and an embedded warrant.Under this standard the shares and warrants are bifurcated and recorded on a proportionate fair value basis. Recent Pronouncements In June 2009, the FASB issued new accounting standards (FAS 166 and 167) amending the accounting and disclosure requirements for transfers of financial assets. This accounting standard requires greater transparency and additional disclosures for transfers of financial assets and the entity’s continuing involvement with them and changes the requirements for derecognizing financial assets. In addition, it eliminates the concept of a qualifying special-purpose entity (“QSPE”). This accounting standard is effective for financial statements issued for fiscal years beginning after November 15, 2009. The Company has not completed the assessment of theimpact this new standard will have on the Company’s financial condition, results of operations or cash flows. In October 2009, the FASB published ASU 2009-13, “Revenue Recognition” (Topic 605) “Multiple Deliverable Revenue Arrangements”, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, “Revenue Recognition-Multiple-Element Arrangements”, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method and also requires expanded disclosures. The guidance in this update is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. 16 Recent Pronouncements (continued) In January 2010, the FASB issued Accounting Standards Update No. 2010-06 (ASU 2010-06), Fair Value Measurements and Disclosures which amends ASC Topic 820, adding new requirements for disclosures for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements and clarification of existing fair value disclosures. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010 (the Company’s fiscal year 2012); early adoption is permitted. The Company is currently evaluating the impact of adopting ASU 2010-06 on its financial statements. Effective July 1, 2010, the Company adopted the update to the accounting standard regarding derivatives and hedging (Topic 815). This update clarifies how to determine whether embedded credit derivatives, including those interests held in collateralized debt obligations and synthetic collateralized debt obligations, should be bifurcated and accounted for separately. The adoption of this standard did not have a material impact on the Company’s financial position and results of operations. In December 2010, the FASB issued Accounting Standards Update ASU 2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations (Topic 805). The update requires public companies to disclose pro forma information for business combinations that occur in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. This guidance is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010, with early adoption permitted. The Company’s adoption of FASB ASU No. 2010-29 effective December 1, 2010 did not have an impact on the Company’s results of operations or financial position. 17 Table 5.1—Summary of Operations Revenues from continuing operations $ - $ - $ - Loss from continuing operations ) ) ) Loss from discontinued operations - - - ) Net Loss for the year ) ) ) Net loss per share ) ) ) Loss per share from operations ) ) ) Loss per share from discontinued operations - - - Total assets Bank loan, Long term debt and Debentures payableof continuing operations Non-controlling interest of variable interest entity - - - Total liabilities Working Capital (Deficiency) of continuing operations ) ) Results of Operations Overall, operating losses from operations were $622,344 for the year ended December 31, 2010 compared to $930,892 for the year ended December 31, 2009.The decrease of $308,548 in operating expenses for the years ending December 31, 2010 and 2009 are attributed to the following: General and administrative expenses decreased by $301,525 from $592,357 for the year ended December 31, 2009 to $290,832 for the year ended December 31, 2010 as there was an overall decrease in corporate activity during the year as compared to 2009. Occupancy costs decreased by $20,047 from $22,245 to $2,198 as the Company closed its Vancouver office and relocated its office to Gabriola, BC. Professional fees decreased by $22,655 from $98,250 to $75,595.Lower legal fees were incurred as the Company had less general corporate matters to deal with in 2010 as compared to the same period in 2009.In addition, the Company only had one private placement during the year. Amortization of equipment decreased by $2,099 from $2,099 to $nil as the company wrote down the value of the remaining equipment during the year.There were no additions or disposals of any capital assets during the year. Foreign exchange loss for the year ended December 31, 2010 was $12 as compared to a loss of $3,801 in the year ended December 31, 2009.The exchange rate loss is due to timing differences (difference in the amount recorded as compared to the amount paid) in the foreign exchange rate between the Canadian dollar and the US dollar. Interest expense increased by $11,074 to $20,060 for the year ended December 31, 2010 as compared to $8,986 for the year ended December 31, 2009.This is primarily due to the interest accrued on the Convertible debentures and loans received from related parties. Engineering fees were $25,261 for the year ended December 31, 2010 as compared to $130,250 for the year ended December 31, 2009 as there was more activity in 2009 relating to the investigation of possible nylon reclamation sites and other related matters as compared to the same period there were minimal activity in this regard. Stock compensation expense also decreased by $57,550 from $57,550 to $nil as the Company issued no stock options during the year ended December 31, 2010. During the year, the company wrote-off the investment in Zero Waste Management for $174,790 as it was deemed to be uncollectible. 18 Income taxes: The Company had a $nil balance for current taxes due to losses for year ended December 31, 2010.The Company recognized a deferred income taxes expense of $nil for the year ended December 31, 2010. Measurement uncertainty The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Through the ordinary course of business, a number of claims are pending in which the Company or its subsidiaries may be the plaintiff or defendant.The likely outcome of these claims cannot be determined at this time and no provision has been made in the consolidated financial statements.The range of measurement uncertainty is not determinable. B. Liquidity and Capital Resources The following table presents Major Company financial data in summary form, as reported pursuant to U.S. GAAP, as at the years ended December 31, 2010, 2009 and 2008: Year Current assets Total assets Current liabilities As of December 31, 2010, the working capital deficiency was $277,586 as compared to working capital deficiency of $585,296 as at December 31, 2009.This decrease in working capital deficiency was mainly due to the reduction of operating expenditures as the Company looked for new business opportunities and was able to secure financing, via share issuance, during the year ended December 31, 2010. The Company’s cash position increased by $2,365 to $3,597 as of December 31, 2010 as compared to a cash balance of $1,232 as at December 31, 2009. The Company used $921,535 to fund operations and received $923,900 from financing activities for the year ended December 31, 2010.During the year, the Company did not use or receive any funds from investing activities. 19 The following table delineates the sources and uses of cash by the Company during the most recent three years covered by the financial statements. GLOBAL GREEN MATRIX CORP. (Formerly known as Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Statement of Cash Flows For the Years Ended December 31, 2010, 2009 and 2008 Operating Activities Net loss for the year $ ) $ ) $ ) Items not involving cash Write down of equipment on impairment - - Amortization of equipment - Interest on debentures payable Stock-based compensation - Net change in non-cash operating assets andliabilities ) ) Cash used in operating activities ) ) ) Financing Activities Issuance of common stock, net of share issue costs Cash provided by financing activities Increase (decrease) in cash ) Cash, beginning of year Cash, end of year $ $ $ 20 Capital commitments: The Company has no commitments for property and equipment expenditures for 2010.The Company has forecasted that any property and equipment expenditures incurred in 2011, based on future needs, will be funded from working capital and/or from operating or capital leases. C. Research and Development, Patents and Licenses The company has not incurred any research and development since 2005. The last costs incurred for research and development was in 2004 in the amount of $115,340. D. Trend Information No trends that will impact upon the Company’s results this year are known at this time. E. Off Balance Sheet Arrangements There are no off balance sheet arrangements. F. Tabular Disclosure of Contractual Obligations No contractual obligations exist as of December 31, 2010. ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES A. Directors and Senior Management Randy Hayward, B. Comm, LLB. – President, Chief Executive Officer, and Director Randy Hayward maintained a successful law practice in Edmonton, Alberta for 20 years. During the latter phase of his law practice, he founded and managed Canadian Dispute Resolution (Alberta) Ltd and marketed the service of mediation to the legal community and the insurance industry. Mr. Hayward also earned his Diploma in Counseling at P.D. Seminars from the Haven Institute on Gabriola Island, B.C. After relocating to the west coast from Edmonton, he has worked with numerous private and public companies for 15 years. Recently, Mr. Haywardhas been a consultant to 4 successful public companies trading on the TSX –Venture, raising investment capital and working in corporate communications, business development and investor relations.In March of this year, Mr. Hayward became involved with Poly-Pacific as a major shareholder and consultant and has worked with the company in a variety of capacities since then until assuming the office of President on August 22nd, 2006. Mr. Bjiay Singh - Director Bijay Singh started his career in the financial services field. Working with one of the largest financial services company in North America, Bijay provided long-term financial strategies for both individuals and businesses. After working as an investment advisor for a period of five years Bijay left in 1999 to pursue endeavors in the public markets. From 1999 to 2001 Bijay worked with various public and private companies providing services in the area of corporate finance, product and business development, corporate negotiations/relations and coordinating public relations and investor relations. In June of 2001 Bijay joined SNJ Capital Ltd. as Project Manager. As well, he sits on the Board of Dawson Gold Corp., also listed on the TSX Venture Exchange. 21 Richard Oravec, Director Mr. Richard Oravec, a resident of New York, holds an MBA from Fordham University and a BA from Boston University. Mr. Oravec is a seasoned financial engineer of emerging technology companies, having successfully structured corporate finance syndications and private placements in small and medium sized public and private companies. Through his diverse network in the public and private sectors, Mr. Oravec brings to t he Company his experience and resources in the raising of capital, creating investment structures, strategic planning, marketing and development, and developing strategic business alliances for accelerated growth. Greg Pendura, Chief Financial Officer and Director Mr. Pendura has more than 35 years of experience in founding, financing and advising emerging private and public companies. Mr. Pendura has spent the last 12 years in the public sector with Resin Systems Inc. An original founder of the company, he recently retired as President, CEO and Chairman of the Board. During his tenure with Resin Systems Inc., Mr. Pendura was instrumental in the company achieving a market capitalization of over $200 million as well as raising more than $100 million of investment capital during its formative years. 22 B. Executive Compensation Summary Compensation Table The following table sets forth all annual and long-term compensation for the three (3) most recently completed financial years for services in all capacities to the Corporation and its subsidiaries in respect of individual(s) who were acting as, or were acting in a capacity similar to, a chief executive officer or chief financial officer and the three most highly compensated executive officers whose total salary and bonus exceeded $150,000 per annum (the “Named Executive Officers”). SUMMARY COMPENSATION TABLE Name and Principal Position Period Ended December 31 Annual Compensation Long-term Compensation All Other Compensation Salary ($) Bonus ($) Other Annual Compensation Awards Payouts Securities Under Options/ SARS (1) Granted (#) Shares or Units Subject to Resale Restrictions ($) LTIP (2) Payouts ($) D. Randy Hayward (3) Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Notes: “SAR” or “Stock Appreciation Right” means a right, granted by the Corporation or its subsidiaries as compensation for employment services or office to receive cash or an issue or transfer of securities based wholly or in part on changes in the trading price of publicly traded securities of the Corporation. “LTIP” or “Long-term Incentive Plan” means a plan providing compensation intended to motivate performance over a period greater than one financial year. LTIP’s do not include option or SAR plans or plans for compensation through shares or units that are subject to restrictions on resale. Randy Hayward was appointed President of the Corporation on November 4, 2006. Number of securities have been restated to reflect the 15:1 effective on February 25, 2010 Long-Term Incentive Plans - Awards in Most Recently Completed Fiscal Year As of the date hereof, the Corporation does not have any long-term incentive plans and no long-term incentive plan awards were granted to the Named Executive Officers during the Corporation’s most recently completed financial year ended December 31, 2010.A “Long-Term Incentive Plan” is a plan under which awards are made based on performance over a period longer than one fiscal year, other than a plan for options, SARs or restricted share compensation. Stock Options and Stock Option Plan General For a description of the stock option plan of the Corporation (the “Plan”) see “PARTICULARS OF MATTERS TO BE ACTED UPON – Approval of Stock Option Plan”. 23 Options The Company cancelled all outstanding stock options on October 9, 2009 and no stock options have been issued during the year ended December 31, 2010. As of December 31, 2010 and 2009, there were no stock options outstanding. Stock Appreciation Rights and Restricted Shares No stock appreciation rights or restricted shares were granted by the Corporation to, or exercised by, the Named Executive Officers of the Corporation since incorporation. Furthermore, no stock appreciation rights have been exercised. 24 Pension and Retirement Plans and Payments Made Upon Termination of Employment The Corporation does not have in place any pension or retirement plan. The Corporation has not provided compensation, monetary or otherwise, during the preceding fiscal year, to any person who now acts or has previously acted as a Named Executive Officer of the Corporation, in connection with or related to the retirement, termination or resignation of such person and the Corporation has provided no compensation to such persons as a result of a change of control of the Corporation, its subsidiaries or affiliates. The Corporation is not party to any compensation plan or arrangement with Named Executive Officers resulting from the resignation, retirement or the termination of employment of such person. Employment Contracts During the fiscal year ended December 31, 2010, the Corporation did not have in place any employment contract between the Corporation or any subsidiary or affiliate thereof and any Named Executive Officer. Other Compensation Other than as set forth herein, the Corporation did not pay any other compensation to executive officers or directors (including personal benefits and securities or properties paid or distributed which compensation was not offered on the same terms to all full-time employees) during the last completed financial year other than benefits and perquisites which equaled less than $50,000 and 10 percent of the total of the annual salary and bonus for each individual. Compensation of Directors At December 31, 2010, the Corporation had four (4) directors, one (1) of whom was also an executive officer.In the most recently completed financial year, the Corporation paid each director, other than the President an annual retainer of $5,000.The President did not receive any compensation for serving as a director.Directors were also reimbursed for reasonable expenses. 25 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table sets forth securities of the Corporation that are authorized for issuance under equity compensation plans as at the end of the Corporation’s most recently completed financial year.Numbers of securities reflect the 15:1 rollback. Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for issuance under equity compensation plans (excluding outstanding securities reflected in Column 1) Equity compensation plans approved by securityholders Nil Nil Nil Equity compensation plans not approved by securityholders Nil Nil Nil Total Nil Nil Nil MANAGEMENT CONTRACTS Other than as set forth herein, during the most recently completed financial year, no management functions of the Corporation were to any substantial degree performed by a person or company other than the directors or executive officers (or private companies controlled by them, either directly or indirectly) of the Corporation. INDEBTEDNESS OF DIRECTORS, EXECUTIVE OFFICERS AND SENIOR OFFICERS Other than advances for expected travel expenses to be incurred on behalf of the Corporation, no director, executive officer, former director, or employee of the Corporation or its subsidiaries nor any of their associates or affiliates, is, or has been at any time since the beginning of the last completed financial year, indebted to the Corporation or its subsidiaries nor has any such person been indebted to any other entity where such indebtedness is the subject of a guarantee, support agreement, letter of credit or similar arrangement or understanding, provided by the Corporation. INTERESTS OF INFORMED PERSONS IN MATERIAL TRANSACTIONS Other than as set forth herein and below, or as previously disclosed, the Corporation is not aware of any material interests, direct or indirect, of any director or executive officer, proposed nominee for election as a director or any shareholder holding more than 10% of the voting rights attached to the Common Shares or any associate or affiliate of any of the foregoing in any transaction in the preceding financial year or any proposed or ongoing transaction of the Corporation which has or will materially affect the Corporation. INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED UPON Except as otherwise set out herein, no director or executive officer of the Corporation or any proposed nominee of management of the Corporation for election as a director of the Corporation, nor any associate or affiliate of the foregoing persons has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in matters to be acted upon at the Meeting. 26 C. Board Practices National Policy 58-201 Corporate Governance Guidelines (the “National Policy”) recommends that boards of directors of reporting issuers be composed of a majority of independent directors.The Board of Directors is currently comprised of four (4) directors, each of whom is proposed for election at the Meeting.Pursuant to the Terms of Reference, the Board is responsible for assessing director independence.The Board of Directors has assessed the independence of each director in accordance with National Instrument 58-101 – Disclosure of Corporate Governance Practices and MI 52-110.Following this assessment, the Board concluded that three of four directors, being Messrs. Oravec, Sharples and Pendura are independent.Mr. Hayward is not considered independent by virtue of his executive positions with the Corporation. The Corporation and the Board of Directors recognize the significant commitment involved in being a member of the Board of Directors.The Board of Directors generally meets as the need arises.The frequency and length of meetings and the nature of agenda items depend upon the circumstances. When held, meetings are generally lengthy, detailed and well attended, and are conducted in an atmosphere that encourages participation and independence.In order to promote candid discussion among the independent directors, the independent directors determine at every board meeting whether an in-camera session is required, from which Mr. Hayward, the non-independent director, and any management invitees in attendance are excused. In accordance with the Articles of the Company the number of directors shall be such number not less than one as the Company by ordinary resolution may from time to time determine and each director shall hold office until the next annual general meeting following his or her election or until his or her successor is elected. The Company has five directors. The officers of the Company are elected by the Board of Directors as soon as possible following each annual general meeting and shall hold office for such period and on such terms as the board may determine. The members of the Company Audit Committee are appointed by the Board of Directors as soon as possible following each annual general meeting.The current audit committee members are Bijay Signh (independent), Greg Pendura (independent) and Richard Oravec (independent). The Board of Directors does not have a formally appointed compensation committee, but performs this function as a whole in respect of compensation of officers of the corporation, with any officer who is also a director being excluded from the deliberations of the other directors in respect of that officer’s compensation. D. Employees As at December 31, 2010, the Company had the following full-time employees (or under contract providing management, accounting and administrative): Global Green Matrix Corp. - 1 management, 1 consultant, 1 accounting and administration E. Share Ownership The authorized capital of the Company consists of an unlimited number of common shares without nominal or par value and an unlimited number of preferred shares. Common Shares and Warrants: As at December 31, 2010, the numbers of issued common shares are 21,243,055 as compared to 5,844,722 as at December 31, 2009.No preferred shares have been issued. As of December 31, 2010, all directors, officers and key employees of the Company as a group own and control approximately 1% of the Company's common shares outstanding and could own and control approximately 2% of the Company's common shares if all outstanding warrants were to be exercised. 27 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS A. Major Shareholders The Company is not owned or controlled, either directly or indirectly, by any other corporation or by any government. There are no arrangements, known to the Company, the operation of which may at a future date result in a change of control of the Company.The people identified in the table below are the only registered owners of more than 10% of the Company’s voting securities, as of December 31, 2010. Identity of Owner Amount Owned and Controlled Percent of Class Now Outstanding Fully Diluted(3) None - - - B. Related Party Transactions During the year, the Company entered into the following transactions with related parties: a) Accrued management fees of $120,000 in 2010 (2009 - $120,000) to the president and director of the Company. b) Paid or accrued consulting fees of $nil (2009 - $60,000) for business development to a director of the Company. c) Paid or accrued director fees of $nil (2009 - $5,000) to each of three individual directors of the Company. As at December 31, 2010 amounts due to related parties represent unpaid management fees, consulting fees director fees and travel expense of $63,963 (2009 - $166,139).The remaining balance of $3,096 (2009 - $22,264) represents a loan from the president and director.The loan is payable on demand and bears interest at 12%. These transactions were in the normal course of operations and were measured at the exchange amount which is the amount of consideration established and agreed to by the related parties. C. Interests of Experts and Counsel Not applicable. 28 ITEM 8. FINANCIAL INFORMATION A. Consolidated Financial Statements and Other Financial Information The following financial statements of Global Green Matrix Corp. (formerly known as Poly-Pacific International Inc.), for the years ended December 31, 2010, 2009 and 2008 are incorporated with this Item 8 to this report: · Management Responsibility for Financial Reporting. · Auditors' Report. · Consolidated Balance Sheet at period end date. · Consolidated Statement of Operations. · Statement of Retained Earnings and Deficit. · Consolidated Statement of Cash Flows. · Notes to Consolidated Financial Statements. The Company has neither declared nor paid any dividends to date on its outstanding shares. The Company intends to retain any future earnings to finance the development of its properties, and accordingly, does not anticipate paying any dividends in the foreseeable future. The financial statements are presented on the immediately following pages. GLOBAL GREEN MATRIX CORP. Formerly known as “POLY-PACIFIC INTERNATIONAL INC.” (Expressed in Canadian Dollars) Financial Statements December 31, 2010 and 2009 29 MANAGEMENT’S RESPONSIBILITY FOR THE FINANCIAL STATEMENTS The accompanying financial statements of Global Green Matrix Corp, (formerly Poly-Pacific International Inc.) for the years ended December 31, 2010 and 2009 have been prepared by management in accordance with U.S. generally accepted accounting principles. Management maintains systems of internal control designed to provide reasonable assurance that the assets are safeguarded, all transactions are authorized and duly recorded, and financial records are properly maintained to facilitate the preparation of the financial statements in a timely manner.The Board of Directors is responsible for ensuring that management fulfils its responsibilities for financial reporting and is ultimately responsible for reviewing and approving the financial statements.The Board carries out their responsibility principally through its Audit Committee. The Audit Committee of the Board of Directors has reviewed the financial statements with management and the external auditors.K.R. Margetson Ltd, an independent firm of chartered accountants (British Columbia, Canada) and a Certified Public Accountant (Illinois, US), appointed as external auditors by the shareholders, have audited the financial statements and their report is included herein. "Randy Hayward” Randy Hayward President, Chief Executive Officer June 30, 2011 30 K. R. MARGETSON LTD. Chartered Accountant Keith@krmargetson.com Sechelt Office North Vancouver Office PO Box 45, 5588 Inlet Avenue 331 East 5th Street Sechelt BCV0N 3A0 North Vancouver BCV7L 1M1 Tel:604.885.2810 Tel: 604.929.0819 Toll Free Fax: 1.877.874.9583 Report of Independent Registered Public Accounting Firm To the Shareholders of Global Green Matrix Corp. (formerly Poly-Pacific International Inc.) We have audited the accompanying balance sheets of Global Green Matrix Corp. referred to as the “Company”) as at December 31, 2010 and 2009 and the related statements of operations, stockholders’ equity and cash flows the years ended December 31, 2010 and 2009.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as at December 31, 2010 and 2009 and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2010in accordance with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a net working capital deficiency that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ K.R. Margetson Ltd., Chartered Accountant North Vancouver, Canada April 29, 2011 31 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Balance Sheets As at December 31, 2010 and 2009 ASSETS Current Assets Cash and cash equivalents $ $ Sales tax receivable Loans receivable (Note 3) Total current assets Equipment (Note 4) - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parties (Note 10) Demand loan payable, interest at 12% Convertible debentures payable (Note 5) Total current liabilities Total liabilities Going concern (Note 1) STOCKHOLDERS' EQUITY (DEFICIENCY) Capital stock (Note 6) Authorized: Unlimited common and preferred shares Common shared issued and outstanding December 31, 2010 - 21,243,055 December 31, 2009 - 5,844,722 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity ) ) Total liabilities and stockholders' equity $ $ The accompanying notes to the financial statements are an integral part of the statements. Approved on behalf of the Board “Randy Hayward” “Richard Oravec” /s/ Randy Hayward /s/ Richard Oravec Director Director 32 GLOBAL GREEN MATRIX CORP. (Formerly known as Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Statements of Operations For the Years Ended December 31, 2010, 2009 and 2008 Expenses General and administrative $ $ $ Occupancy costs Professional fees Amortization of equipment - Engineering Foreign exchange loss 12 Regulatory costs Stock Compensation Expense - Loss before other items and income taxes ) ) ) Other Items: Write-off of investment ) - - Write down for equipment impairment ) - - Interest income Interest expense ) ) ) Loss before income taxes ) ) ) Income taxes - - - Net loss for the year $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) Weighted average of shares outstanding, basic and diluted (Note 7) The accompanying notes to the financial statements are an integral part of the statements. 33 GLOBAL GREEN MATRIX CORP. (Formerly known as Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Statement of Stockholders’ Equity For the Years Ended December 31, 2010, 2009 and 2008 Number of Shares Number of Warrants Capital Stock Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income Shareholders' Equity (Deficit) Balance at December 31, 2007 $ $ $ ) $ $ - Issuance of common shares - - Exercise of options - (74,409 ) - - Exercise of warrants (88,496 ) (37,888 ) - - Expired warrants - (99,800 ) - Shares for debt settled - Stock based compensation - Loss for the period - (2,171,689 ) - (2,171,689 ) Balance at December 31, 2008 $ $ $ ) $ $ ) Issuance of common shares - - Expired warrants - (1,092,399 ) - Stock based compensation - Loss for the period - (930,892 ) - (930,892 ) Balance at December 31, 2009 $ $ $ ) $ $ ) Issuance of common shares - - Expired warrants - (1,029,438 ) - Loss for the period - (622,344 ) - (622,344 ) Comprehensive loss - Balance at December 31, 2010 $ $ $ ) $ $ ) The accompanying notes to the financial statements are an integral part of the statements. 34 GLOBAL GREEN MATRIX CORP. (Formerly known as Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Statement of Cash Flows For the Years Ended December 31, 2010, 2009 and 2008 Operating Activities Net loss for the year $ ) $ ) $ ) Items not involving cash Write down of equipment on impairment - - Amortization of equipment - Interest on debentures payable Stock-based compensation - Net change in non-cash operating assets andliabilities (Note 9) ) ) Cash used in operating activities ) ) ) Financing Activities Issuance of common stock, net of share issue costs Cash provided by financing activities Increase (decrease) in cash ) Cash, beginning of year Cash, end of year $ $ $ Supplemental cash flow information (Note 9) The accompanying notes to the financial statements are an integral part of the statements. 35 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 1. Nature of Business and Going Concern Nature of Business Poly-Pacific International Inc. was incorporated under the Alberta Business Corporations Act on October 25, 1995.On February 25, 2010, the Company changed its name to Global Green Matrix Corp. (“Global Green”) or the “Company”. Global Green is focused on exploring and pursuing new environmentally sound methods and technologies in recycling, and in particular, the reclamation sector. Going Concern These financial statements have been prepared in accordance with U.S. generally accepted accounting principles on a going concern basis, which presumes that the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company incurred a net loss for the year ended December 31, 2010 of $622,344 with a total accumulated deficit of $10,731,842.There is substantial doubt about the Company’s ability to continue as a going concern.The Company’s continuation as a “going concern” is dependent upon its ability to achieve profitable operations, upon the continued financial support of its shareholders and upon its ability to obtain additional financing or equity.Management is implementing a plan to obtain additional equity financing in amounts sufficient to sustain operations.The outcome of this matter cannot be determined at this time. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. 2. Significant Accounting Policies Basis of Presentation These financial statements have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP).All amounts herein are expressed in Canadian dollars unless otherwise noted.These financial statements conform in all material respects with Canadian generally accepted accounting principles (“Canadian GAAP”), except as discussed in Note 12. Cash and cash equivalents The Company considers all highly liquid investments and short term debt instruments with original maturities of three months or less to be cash equivalents.As at December 31, 2010 and 2008, there were no cash equivalents.All amounts were deposited in accounts that were federally insured. 36 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 2. Significant Accounting Policies (continued) Measurement uncertainty The preparation of financial statements is in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition Revenue is recorded when significant risks and rewards of ownership have been transferred to the customer.Revenues are recognized only when title to the products transfers, the amount is fixed and determinable, evidence of an agreement exists, there is reasonable assurance of collection of the sales proceeds, the Company has no future obligations and the customer bears the risk of loss. Equipment Equipment is recorded at cost and amortized over its estimated useful life.Amortization is calculated at the following annual rates: Computer equipment -30% declining balance Office equipment -20% declining balance Fair Value Measurements Effective January 1, 2008, the Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Code (“ASC”) topic 820 “Fair Value Measurements and Disclosures” (formerlyFAS 157), for all financial instruments and non-financial instruments accounted for at fair value on a recurring basis.ASC 820 establishes a single definition of fair value and a framework for measuring fair value, sets out a fair value hierarchy to be used to classify the source of information used in fair value measurement and expands disclosures about fair value measurements required under other accounting pronouncements. It does not change existing guidance as to whether or not an instrument is carried at fair value. The Company defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities, which are required to be recorded at fair value, the Company considers the principal or most advantageous market in which the Company would transact and the market-based risk measurements or assumptions that market participants would use in pricing the asset or liability, such as inherent risk, transfer restrictions and credit risk.The Company has adopted ASC 825, “Financial Instruments”, which allows companies to choose to measure eligible financial instruments and certain other items at fair value that are not required to be measured at fair value.The Company has not elected the fair value option for any eligible financial instruments. 37 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 2. Significant Accounting Policies (continued) Financial Instruments Fair Value: The fair value of cash and cash equivalents, loan receivable and accounts payable and accrued liabilities were estimated to approximate their carrying values due to the immediate short-term maturity of these financial instruments.The convertible debentures are being carried at amortized value on the balance sheet but were recognized at fair value at the date of issuance. Risks: Financial instruments that potentially subject the Company to credit risk consist principally of cash. Management does not believe the Company is exposed to significant credit risk. The Company’s convertible debentures payable are subject to interest rate price risk.Management believes the degree of risk to be insignificant. The Company is subject to currency risks, which management believes are insignificant. The accompanying financial statements do not include any adjustments that might result from the eventual outcome of the risks and uncertainties described above. Impairment of Long-Lived Assets The Company reviews, at least annually, the carrying values of long-lived assets for existence of facts or changes in circumstances that might indicate a condition of impairment.If estimates of undiscounted cash flows expected to result from the use of an asset and its eventual disposition are less than the carrying amount then the carrying amount of the asset is written down to its fair value. Translation of Foreign Currency The functional currency of the Company is the Canadian dollar.Foreign currency balances are translated into Canadian dollars as follows: Monetary assets and liabilities of are translated into Canadian dollars at the rate of exchange in effect at the balance sheet date.Revenue and expense items are translated at average rates of exchange in effect at the respective transaction months.The resulting exchange gains or losses are included in earnings.Non-monetary assets and liabilities, arising from transactions denominated in foreign currencies, are translated at rates of exchange in effect at the date of the transaction. 38 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 2. Significant Accounting Policies (continued) Comprehensive Income In accordance with ASC topic 220 “Comprehensive Income” (formerlyFAS130), comprehensive income (loss) consists of net income and other gains and losses affecting stockholder's equity that are excluded from net income, such as unrealized gains and losses on investments available for sale, foreign currency translation gains and losses and minimum pension liability.Other comprehensive income all represented foreign currency translation adjustments. Deferred Taxes The Company accounts for and measures deferred tax assets and liabilities in accordance with the asset and liability method.Under this method, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be reversed or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment of the change.When the future realization of income tax assets does not meet the test of being more likely than not to occur, a valuation allowance in the amount of the potential future benefit is taken and no net asset is recognized. Stock-Based Compensation Plan Effective January 1, 2006, the Company adopted ASC topic 718 “Stock Compensation” (formerly FAS 123(R) This accounting standard requires the Company to recognize in the income statement the grant date fair value of share-based compensation awards granted to employees over the requisite service period.Compensation expense recognized reflects estimates of award forfeitures and any change in estimates thereof are reflected in the period of change.The risk-free interest rate assumption is based upon observed interest rates appropriate for the expected term of the Company’s employee stock options.The Company used its historical volatility as a basis to estimate the expected volatility assumption used in the Black-Schools model consistent with ASC 718. The Company has not paid any dividends on common stock since its inception and does not anticipate paying dividends on its common stock in the foreseeable future.The expected life of employee stock options is based on historic forfeiture rates.Transactions in which goods and services are received from non employees in exchange for the issuance of shares are accounted for on the basis of the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measured. Net Income (loss) Per Common Share Net income (loss) per common share is calculated using the weighted average number of common shares outstanding during the period.Diluted net income (loss) per common share is calculated using the treasury stock method which uses the weighted average number of common shares outstanding during the period and also includes the dilutive effect of potentially issuable common shares.Dilutive net income (loss) per share on the potential exercise of the equity-based financial instruments is not presented where the effect is anti-dilutive. 39 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 2. Significant Accounting Policies (continued) General and Administrative General and administrative costs consist primarily of office expenses, management salaries, administrative salaries, consulting fees and other expenses. Derivative Instruments The Company follows ASC topic 815, “Derivatives and Hedges”. This standard established accounting and reporting requirements for derivative instruments, including certain derivative instruments embedded in other contracts, and for hedging activities.In general, this standard requires that an entity recognize all derivatives as either assets or liabilities in the balance sheet and measure those instruments at fair value. If certain conditions are met, a derivative may be specifically designated as a hedge, the objective of which is to match the timing of gain or loss recognition on the hedging derivative with the recognition of (I) the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk or (ii) the earnings effect of the hedged forecasted transaction. For a derivative not designated as a hedging instrument, the gain or loss is recognized in income in the period of change.The Company has not entered into derivative contracts to hedge existing risks or for speculative purposes. This standard also recognizes instances where derivatives, including embedded derivates, may be recognized as equity.The Company follows sub-topic 815-40, “Contract in entity’s own entity” whichsets forth conditions which must be met where contracts requiring settlement in shares are recorded as equity instruments.The Company issues share units, which include both a share and an embedded warrant.Under this standard the shares and warrants are bifurcated and recorded on a proportionate fair value basis. Recent Pronouncements In June 2009, the FASB issued new accounting standards (FAS 166 and 167) amending the accounting and disclosure requirements for transfers of financial assets. This accounting standard requires greater transparency and additional disclosures for transfers of financial assets and the entity’s continuing involvement with them and changes the requirements for derecognizing financial assets. In addition, it eliminates the concept of a qualifying special-purpose entity (“QSPE”). This accounting standard is effective for financial statements issued for fiscal years beginning after November 15, 2009. The Company has not completed the assessment of theimpact this new standard will have on the Company’s financial condition, results of operations or cash flows. 40 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 2. Significant Accounting Policies (continued) Recent Pronouncements (continued) In October 2009, the FASB published ASU 2009-13, “Revenue Recognition” (Topic 605) “Multiple Deliverable Revenue Arrangements”, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services (deliverables) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, “Revenue Recognition-Multiple-Element Arrangements”, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method and also requires expanded disclosures. The guidance in this update is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption is permitted. The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations. In January 2010, the FASB issued Accounting Standards Update No. 2010-06 (ASU 2010-06), Fair Value Measurements and Disclosures which amends ASC Topic 820, adding new requirements for disclosures for Levels 1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level 3 measurements and clarification of existing fair value disclosures. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for the requirement to provide Level 3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December 15, 2010 (the Company’s fiscal year 2012); early adoption is permitted. The Company is currently evaluating the impact of adopting ASU 2010-06 on its financial statements. Effective July 1, 2010, the Company adopted the update to the accounting standard regarding derivatives and hedging (Topic 815). This update clarifies how to determine whether embedded credit derivatives, including those interests held in collateralized debt obligations and synthetic collateralized debt obligations, should be bifurcated and accounted for separately. The adoption of this standard did not have a material impact on the Company’s financial position and results of operations. In December 2010, the FASB issued Accounting Standards Update ASU 2010-29, Disclosure of Supplementary Pro Forma Information for Business Combinations (Topic 805). The update requires public companies to disclose pro forma information for business combinations that occur in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. This guidance is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010, with early adoption permitted. The Company’s adoption of FASB ASU No. 2010-29 effective December 1, 2010 did not have an impact on the Company’s results of operations or financial position. 3. Loans Receivable The Company has an unsecured loan for $15,000 and bears interest of 6% annually.The loan is repayable, principal and interest in full, ten days after the Company provides the borrower with a written notice of demand. 41 GLOBAL GREEN MATRIX CORP. (Formerly Poly-Pacific International Inc.) (Expressed in Canadian Dollars) Notes to the Financial Statements December 31, 2010, 2009 and 2008 4. Equipment The Company’s review of its long-lived assets resulted in the write down to nil as these assets were no longer in use. A recap of the balances in equipment for the years ended December 31, 2010 and 2009 are as follows: December 31, 2010 Cost Accumulated Amortization Write Down Net Computer equipment $ $ $ $
